Judgment unanimously reversed, with costs, and motion denied. Memorandum: 'Special Term erroneously dismissed appellant’s petition on the ground that it was not made within four months after the determination to be reviewed became final and binding on the petitioner (CPLR 217). A determination does not become final and binding until the petitioner has had notice that an order affecting him has been issued (Matter of Abramson v. Commissioner of Educ., 1 A D 2d 366, 371; Matter of Coffer v. Macduff, 205 Misc. 972). The petition herein, which was presented at Special Term on September 13, 1967, alleges that petitioner received notification of the revocation of his driver’s license and the registration of his motor - vehicle on September 6, 1967. Although respondent alleges that the revocation of petitioner’s license occurred on April 26, 1967, which was more than four months prior .to the .commencement of this proceeding, there is no proof that petitioner received notice thereof prior to ¡September 6, 1967 as alleged in his petition. (Appeal from judgment of Onondaga ¡Special Term dismissing peti*783tion.) Present — Bastow, P. J., Goldman, Del Vecchio, Marsh and Henry, JJ.